Citation Nr: 0932449	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including due to exposure to herbicides.  

2.  Entitlement to service connection for hypertension, 
including due to exposure to herbicides.

3.  Entitlement to service connection for postoperative 
residuals of prostate surgery, including due to exposure to 
herbicides.

4.  Entitlement to service connection for arteriosclerosis, 
also claimed as intermittent claudication. 

5.  Entitlement to service connection for postoperative 
residuals of vascular bypass surgery.

6.  Entitlement to service connection for incontinence.

7.  Entitlement to service connection for impotence.
8.  Entitlement to service connection for blurred peripheral 
vision.

9.  Entitlement to service connection for insomnia with 
nightmares.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
November 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO 
in New Orleans, Louisiana, has since assumed jurisdiction, 
and that office forwarded the appeal to the Board.

As support for his claims, the Veteran testified at a video-
conference hearing before the undersigned Veterans Law Judge 
in February 2009.  Following the hearing, the Board held the 
record open an additional 60 days to allow the Veteran time 
to obtain and submit supporting medical evidence.  
Unfortunately, however, he has not submitted any additional 
evidence.

Also, the Veteran is not contending that he served in 
Vietnam, and this is not otherwise indicated in the record on 
appeal.  Consequently, the holding in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525), and the VA Secretary's rescinded stay 
on the adjudication of claims potentially affected by that 
decision, does not apply to this appeal.


FINDINGS OF FACT

1.  The Veteran, even by his own admission, did not serve in 
military operations in the Republic of Vietnam; his claim of 
exposure to herbicides (Agent Orange), instead, is predicated 
entirely on that occurring in 1971 while stationed in 
Thailand, but there is no indication the U.S. military used 
or sprayed Agent Orange where he was stationed in Thailand 
during the time he was there.

2.  His diabetes mellitus first manifested many years after 
his military service ended and has not been linked by 
competent medical evidence to his service, including to his 
claimed exposure and handling of herbicides while in service.  

3.  His hypertension, postoperative residuals of prostate 
surgery, are not included in the list of presumptive diseases 
concerning exposure to herbicides, were first diagnosed many 
years after his military service ended, and have not been 
etiologically linked to his service - including to his 
claimed exposure to and handling of herbicides while in 
service.  

4.  His arteriosclerosis, vascular bypass surgery, 
incontinence, impotence, blurred peripheral vision - 
including glaucoma, and insomnia with nightmares are not 
shown to have been present or manifested during his military 
service or within one year of his discharge; instead, these 
conditions are first shown many years after his military 
service ended and are not shown by competent medical evidence 
to be etiologically linked to his military service.  



CONCLUSIONS OF LAW

1.  Diabetes mellitus, hypertension, and postoperative 
residuals of prostate surgery were not incurred in or 
aggravated by the Veteran's military service and may not be 
presumed to have been incurred in service, including as a 
result of exposure to herbicides. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008). 

2.  Arteriosclerosis, vascular bypass surgery, incontinence, 
impotence, blurred peripheral vision, and insomnia with 
nightmares were not incurred in or aggravated by the 
Veteran's military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

With respect to the Veteran's several claims for service 
connection, VA has complied with the duty-to-notify 
provisions of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  A letter from the RO 
in June 2005:  (1) informed the Veteran of the information 
and evidence not of record that was necessary to substantiate 
these claims; (2) informed him of the information and 
evidence that VA would obtain and assist him in obtaining; 
and (3) informed him of the information and evidence he was 
expected to provide.  The RO also issued that VCAA notice 
before initially adjudicating his claims in June 2006, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).



VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also 
apprising the Veteran in an October 2006 letter of the 
downstream disability rating and effective date elements of 
his claims.  And since providing that additional VCAA notice, 
the RO has readjudicated his claims in the January 2007 
statement of the case (SOC) and again in the April 2008 
supplemental SOC (SSOC).  This is important to point out 
because the Federal Circuit Court has held that a SOC or SSOC 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV). As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

It further deserves mentioning that in Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007), the U.S. Court of 
Appeals for the Federal Circuit held that any error in a VCAA 
notice, concerning any element of a claim, is presumed 
prejudicial, and that VA then bears the burden of rebutting 
this presumption.  However, in Shinseki v. Sanders, 556 U. S. 
___ (2009), the Supreme Court of the United States recently 
reversed the Federal Circuit's holding.  The Supreme Court 
held that the Federal Circuit had placed an "unreasonable 
evidentiary burden upon the VA..." by creating a presumption 
of prejudice with regard to deficient VCAA notice.  (slip. 
op. at 11).  The Supreme Court reiterated that "the party 
that 'seeks to have a judgment set aside because of an 
erroneous ruling carries the burden of showing that prejudice 
resulted.'"  Id., citing Palmer v. Hoffman, 318 U. S. 109, 
116 (1943); see also Tipton v. Socony Mobil Oil Co., 375 U. 
S. 34, 36 (1963) (per curiam); United States v. Borden Co., 
347 U. S. 514, 516-517 (1954); cf. McDonough Power Equipment, 
Inc. v. Greenwood, 464 U. S. 548, 553 (1984); Market Street 
R. Co. v. Railroad Comm'n of Cal., 324 U. S. 548, 562 (1945) 
(finding error harmless "in the absence of any showing of . 
. . prejudice").  


The Supreme Court emphasized that its holding did not address 
the lawfulness of the U.S. Court of Appeals for Veterans 
Claims' reliance on the premise that a deficiency with regard 
to informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran and his representative have not made any 
allegation of prejudicial error in the VCAA notice they 
received (or did not receive).



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence concerning his claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained the Veteran's 
service treatment records (STRs) and identified private 
medical records.  In an August 2007 statement, the Veteran 
essentially indicated that any other record identified 
previously was not obtainable.  And, as mentioned, the Board 
held the record open an additional 60 days following the 
Veteran's hearing to allow him an opportunity to obtain and 
submit additional supporting evidence, which, unfortunately, 
he did not.

The Board also finds that VA examinations are not necessary 
to determine whether any of the Veteran's claimed conditions 
are related to his military service, as the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination for a medical nexus opinion in response 
to a claim for service connection when there is:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Here, though, the Veteran's STRs do not reference the claimed 
conditions, either by subjective complaint (e.g., relevant 
symptom) or objective clinical finding (e.g., pertinent 
diagnosis).  Instead, the claimed conditions were first noted 
and diagnosed many years after his separation from the 
military; and there is no medical evidence etiologically 
linking these claimed conditions to his service.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.



II.  Service Connection for Diabetes Mellitus, Hypertension, 
and Postoperative Residuals of Prostate Surgery, Including as 
due to Exposure to Herbicides

As already alluded to, the Veteran is not asserting that he 
served in Vietnam, but instead that he served at U-Tapao Air 
Force Base in Thailand, and that while there he was exposed 
to herbicides from spraying and handling drums of the 
toxicants.  He believes that is the reason he now has 
diabetes mellitus, hypertension, and postoperative residuals 
of prostate surgery.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The following diseases are 
associated with herbicide exposure for the purposes of this 
presumption:  chloracne or other acneform disease consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e). 

The Secretary of VA, however, has determined there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

As is readily apparent, hypertension is not a disease 
associated with herbicide exposure for the purposes of this 
presumption set forth in 38 C.F.R. § 3.307(a)(6).  Also, the 
Veteran has a history of treatment for benign prostatic 
hypertrophy, including a transurethral resection of his 
prostate (TURP) - which, like his hypertension, is not a 
condition presumptively associated with exposure to 
herbicides as set forth in 38 C.F.R. § 3.307(a)(6).  



That notwithstanding, the Veteran is not precluded from 
establishing his entitlement to service connection for his 
hypertension and postoperative residuals of the prostate 
surgery due to Agent Orange exposure with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See, too, McCartt v. West, 
12 Vet. App. 164, 167 (1999) (indicating the principles set 
forth in Combee, which instead concerned exposure to 
radiation, are equally applicable in cases involving claimed 
exposure to Agent Orange to establish direct causation).

The claimed diabetes mellitus, on the other hand, is a 
presumptive disease listed under 38 C.F.R. § 3.307(a)(6).

But irrespective of whether considering the claim as for 
hypertension, postoperative residuals of the prostate 
surgery, or diabetes mellitus, the Veteran necessarily must 
have been exposed to Agent Orange while in service, inasmuch 
as said exposure is the sole basis of these claims.  And as 
already explained, he is not asserting or otherwise 
contending that he served in the Republic of Vietnam, 
nor does the record support his proximity in any manner to 
the Republic of Vietnam during his service.  His claims, 
instead, are predicated on the notion that he was exposed to 
herbicides elsewhere - while stationed in Thailand.  

The Veteran's military records confirm that he was indeed 
stationed in Thailand from late 1971 to late 1972.  But there 
is no indication he was exposed to herbicides while there, 
including the dioxin in Agent Orange.  Department of Defense 
inventory data on herbicide use supplied to the Veterans 
Benefits Administration does not reveal any spraying or 
handling of Agent Orange in Thailand during the time the 
Veteran was stationed there in 1971 and 1972.  The Department 
of Defense has indicated to VA's Chief Officer for Public 
Health and Environmental Hazards that there was some limited 
spraying of the herbicide Agent Orange in Thailand, but this 
occurred in 1964 and 1965, so several years prior to the 
Veteran's service in Thailand during 1971 and 1972.



Absent the required proof of exposure to herbicides like 
Agent Orange while in Thailand, there are no grounds for 
granting these claims on this presumptive basis.

Service connection also may be granted, however, for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  And VA 
considers certain diseases to be chronic, per se, including 
hypertension and diabetes mellitus, and therefore will 
presume these conditions were incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year after the Veteran's service ended.  
This presumption is rebuttable by probative evidence to the 
contrary  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307(a), 3.309(a).

The Veteran may also otherwise establish his entitlement to 
service connection for these conditions by alternatively 
showing they were directly incurred in service, even if not 
the result of exposure to Agent Orange in Thailand.  
38 C.F.R. § 1110; 38 C.F.R. § 3.303(a).

Generally, service connection on this direct incurrence basis 
requires:  (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a link between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Regarding these alternative possibilities, the Veteran's 
service treatment records, including the report of his 
military separation examination, make no mention of any 
complaints, findings or diagnoses in regards to diabetes 
mellitus, hypertension, or a prostate disorder of any sort.  
His military service ended in November 1972, and the absence 
of any relevant complaints or findings in service is 
probative evidence against his claims.  See Struck v. Brown, 
9 Vet. App. 145 (1996).

Post service, private clinical records from 2002 confirm the 
Veteran received treatment for hypertension, diabetes 
mellitus, and benign prostatic hypertrophy with a history of 
a TURP in 1989.

So there is no disputing he has these claimed conditions.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed; without this minimum level of proof, there is no 
valid claim).  Consequently, the determinative question then 
becomes whether these conditions are somehow attributable to 
his military service (from something other than exposure to 
Agent Orange in Thailand since, as explained, he has not 
established such exposure).  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  But there is 
simply no competent evidence of record etiologically linking 
any of these claimed conditions to his military service.  
Nor is there any competent evidence of hypertension or 
diabetes mellitus to a compensable degree (of at least 10-
percent disabling) within one year after his service ended.  
To the contrary, these conditions were not first shown until 
many years after his service had ended.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability). 

The only evidence suggesting a correlation between the 
Veteran's hypertension, diabetes mellitus, and prostate 
surgery residuals and his military service comes in the way 
of his own unsubstantiated lay allegations and testimony.  It 
is well established, however, that a layman without any 
medical training or expertise, such as him, is not competent 
to provide a probative opinion on the determinative issue of 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).



But that said, there are certain exceptions to this general 
rule.  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh the lay testimony and make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence also can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Court also held in Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) that, where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).

Here, though, the evidence of record does not indicate the 
Veteran, who, while competent to comment on his symptoms 
during and since service, also has the requisite expertise to 
comment on the determinative issue of causation.  And while 
his contentions have been carefully and sympathetically 
considered, they are outweighed by the absence of any 
probative evidence supporting his claims.  This is true, both 
in the sense that there is no indication he was exposed to 
Agent Orange in Thailand, in any capacity (the essential 
basis of his claims), and, even by his own admission, no 
indication he had any relevant complaints concerning these 
conditions while in service or even for many years after his 
discharge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

So for these reasons and bases, the preponderance of the 
evidence is against the Veteran's claims for service 
connection for diabetes mellitus, hypertension, and 
postoperative residuals of prostate surgery, including due to 
exposure to herbicides.  And since the preponderance of the 
evidence is against these claims, there is no reasonable 
doubt to resolve in his favor, and these claims must be 
denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

III.  Service Connection for Arteriosclerosis, Vascular 
Bypass Surgery, Incontinence, Impotence, Blurred Peripheral 
Vision, and Insomnia with Nightmares

The Veteran asserts these conditions either began during or 
are related to his military service.

The Veteran's service treatment records, however, including 
the report of his military separation examination, are 
completely unremarkable for any relevant complaints, 
treatment, or diagnoses referable to these conditions.  His 
service treatment records do show that he was seen for 
photophobia, and that aircraft fuel got into his left eye.  
But the eye was irrigated and medication prescribed, and any 
associated problems apparently resolved prior to his 
discharge as he had normal eyes and field of vision when 
examined for separation from service.  His military service 
ended in November 1972.

A private arteriogram report dated much more recently, in 
December 1999, shows peripheral vascular arterial disease.  
In February 2000, the Veteran had right femoral bypass graft 
surgery for aortoiliac and femoral artery occlusive disease 
and claudication.  Private clinical records from 2002 through 
2004 show he received treatment for erectile dysfunction, 
problems sleeping, and incontinence.  Private medical records 
in 2007 and 2008 show he received treatment for glaucoma; he 
had elevated pressure in his right eye.

These post-service clinical records confirm the Veteran has 
the claimed arteriosclerosis or artery occlusive disease that 
necessitated vascular bypass surgery back in February 2000.  
The post-service medical records also confirm his 
erectile dysfunction/impotence, as well as sleep 
disturbance/insomnia with nightmares, and incontinence.  And 
while there is no specific disability mentioned that is 
manifested by blurred vision, he also has glaucoma.  So he 
has satisfied the threshold minimum evidentiary requirement 
of showing he has these claimed conditions.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

But the fact remains that there is no indication of these 
conditions while he was in service, either in the way of a 
relevant subjective complaint or objective clinical finding, 
which is probative evidence against these claims.  See Struck 
v. Brown, 9 Vet. App. 145 (1996).  Moreover, there is a lapse 
of nearly three decades between the conclusion of his service 
and any complaints or treatment for these claimed 
disabilities, which is also probative evidence against these 
claims.  Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  
It further deserves mentioning in this regard that 
arteriosclerosis or femoral artery occlusive disease also is 
not shown during the one-year presumptive period following 
the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  



The record also does not contain any competent medical nexus 
evidence of a correlation between these claimed conditions 
and the Veteran's military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").

Further, although the records concerning the Veteran's 
service reveal pathology and symptoms involving his eyes - 
namely, photophobia (sensitivity to light) and a left eye 
injury when he got fuel in the eye, there is no indication 
his current glaucoma has anything to do with that.  He did 
not have glaucoma during service or even for many years after 
his discharge, and there is no competent medical evidence 
suggesting any sort of relationship or etiological link 
between the current glaucoma and the events that occurred 
during his military service.  See Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Board has considered the lay statements and testimony of 
the Veteran and his spouse, that his claimed disabilities are 
related to his military service.  They are competent to 
report his symptoms (such as visible manifestations), because 
that is capable of lay observation and experience.  They are 
also competent to report him experiencing relevant symptoms 
continuously over time, presumably during the many years 
dating back to his military service.  They cannot, however, 
establish the required correlation between these symptoms and 
the conditions at issue, in terms of attributing them to the 
Veteran's military service.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  This is especially true when, 
as here, there is no medical evidence supporting their 
assertions regarding etiological relationships between the 
claimed disabilities and his military service. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against these claims, so 
there is no reasonable doubt to resolve in the Veteran's 
favor.  Consequently, these claims must be denied.  38 C.F.R. 
§ 3.102. 


ORDER

The claim for service connection for diabetes mellitus, 
including due to exposure to herbicides, is denied.  

The claim for service connection for hypertension, including 
due to exposure to herbicides, is denied. 

The claim for service connection for postoperative residuals 
of prostate surgery, including due to exposure to herbicides, 
is denied.

The claim for service connection for residuals of vascular 
bypass surgery is denied.

The claim for service connection for arteriosclerosis, also 
claimed as intermittent claudication, is denied. 

The claim for service connection for incontinence is denied.

The claim for service connection for impotence is denied.

The claim for service connection for blurred peripheral 
vision is denied.

The claim for service connection for insomnia with nightmares 
is denied.


_____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


